Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In particular, claim 1 (line 7) and claim 2
In order to provide an initial examination and search then examiner interprets in a manner that requires the subsequent subject matter.
If Applicant does not amend to avoid the above pointed out 112 rejection, the 112 will remain outstanding.

The term “substantially” in claim 6 (line 2) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In order to provide an initial examination and search then examiner interprets the word “substantially” as if it were deleted from the claim.

Claim 4 recites the limitation "the rigid part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search then examiner interprets the word “the rigid part” as –the rigid, non-movable part-.

Claim 13 recites the limitation "the drive pin" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search then examiner interprets the word “the drive pin” as –a drive pin -.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slater et al. (U.S. Patent 5,507,297).

Regarding claim 1, Slater et al. disclose a surgical instrument comprising:
a shaft section (the shaft-like, elongated “distal portion” 20, see col. col. 3:63 – col. 4:2 and figure 1) connected on a proximal end section of the shaft (comprising the proximal portion of “push rod” 28 and an element like “proximal end mating tip” 27, and other alternative/equivalent counter parts in other embodiments, see col. 4:21-33 and figures 1-9) thereof to a handle that has a rigid, non-movable handle part (comprising “fixed portion” 74 in figure 2, and other alternative/equivalent counter parts in other embodiments, see col. 4:42-56 and figure 2) and a handle part which is 
a release mechanism (“push rod latch” 60 in figures 1 and 2, and other alternative/equivalent counter parts in other embodiments, see col. 4:13-33 and figures 1-8b) that can be actuated such that the shaft section and the handle are decoupled from each other,
wherein the release mechanism comprises an actuating element that uses a single actuating movement in the form of a swiveling movement, completely releases the shaft section composed of a rigid, non- movable part (“aluminum tube” 22 in figure 4, and other alternative/equivalent counter parts in other embodiments, see col. 4:3-12 and figures 1-8b) and a movable push rod (comprising the proximal portion of “push rod” 28 and an element like “proximal end mating tip” 27, and other alternative/equivalent counter parts in other embodiments, see col. 4:21-33 and figures 1-9), and the handle from one another in distal direction, so that the shaft section and the handle are freely movable by pulling the shaft section into the distal direction relative to the handle.

Regarding claim 2, Slater et al. disclose the claimed invention, see figures 1-8b.

Regarding claim 3, Slater et al. disclose the claimed invention of an actuating element (“push rod latch” 60 in figures 1 and 2, and other alternative/equivalent counter parts in other embodiments, see col. 4:13-33 and figures 1-8b) act like a rocker in that they are selectively pivoted (to selectively engage or disengage) like a rocker.
Regarding claim 4, Slater et al. disclose the claimed invention, see figures 1-8b.

Regarding claims 5-6, Slater et al. disclose the claimed invention, see figures 1-8, particularly figures 8a-8b.

Regarding claims 7 and 11, Slater et al. disclose the claimed invention, see figures 6b-6c where the edges of the “v-shaped notch” 1662 is the latching protrusion and elements 1627 and 1628 define a receiving pocket see figures 6b-6c.

Regarding claim 8, Slater et al. disclose the claimed invention, see the spring leaves 1) 63 in figures 1-2, 2) 663 in figures 6a-7, and/or 3) 863 in figures 8a-8b.

Regarding claims 9-10, Slater et al. disclose the claimed invention, see the drive pin (“V-shaped notch” 1662, figure 6c).

Regarding claims 12-13, Slater et al. disclose the claimed invention, see the drive pin (“pin” 678, figure 6c), and the actuating mechanism (comprising 1660) has a double effect on the rigid, non-movable part and the push rod, since it selectively engages and disengages both.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792